Case 9:18-cr-00013-RC-ZJH Document 51 Filed 05/30/19 Page 1 of 2 PageID #: 145



                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

 UNITED STATES OF AMERICA                    §
                                             §
 v.                                          §                Case No. 9:18CR13
                                             §                Judge Ron Clark
 JOEL RUEBEN LAMBRIGHT JR.                   §

                                   ELEMENTS OF THE OFFENSE

        You are charged in Count One of the indictment with a violation of 26 U.S.C.

§5861(d), Possession of an Unregistered Destructive Device.

        The essential elements which must be proven to establish the violation are:

        1. The defendant knowingly received or possessed a firearm;

        2. The firearm was a destructive device manufactured through the use of

            chemicals and a combination of parts intended for use in converting a readily

            assembled explosive;

        3. The firearm was and could readily have been put in operating condition;

        4. The firearm was not registered to the defendant in the National Firearms

            Registration and Transfer Record; and

        5. The defendant committed the offense in the EDTX.




Elements of the Offense - Page 1
Case 9:18-cr-00013-RC-ZJH Document 51 Filed 05/30/19 Page 2 of 2 PageID #: 146



                                           Respectfully submitted,

                                           JOSEPH D. BROWN
                                           UNITED STATES ATTORNEY
                                              /s/ Tommy L. Coleman
                                           _______________________________
                                           Tommy L. Coleman
                                           Special Assistant United States Attorney
                                           Texas Bar: 24034383
                                           415 S. First, Suite 201
                                           Lufkin, Texas 75901
                                           (936) 639-4003
                                           (936) 639-4033 fax


                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was delivered

by electronic delivery to defendant's attorney, John Dale McElroy, on the 24th of May,

2018.



                                                  _____________________
                                                  Tommy L. Coleman




Elements of the Offense - Page 2
